Citation Nr: 0526246	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
temporomandibular joint (TMJ) dysfunction.  

2.  Entitlement to an increased rating for left knee 
patellofemoral syndrome, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to October 
1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision, the RO denied service 
connection for a right ankle disorder, found that new and 
material evidence had not been received to reopen a claim of 
service connection for transitional L5 vertebra and spina 
bifida occulta of S1; effectively denied a rating in excess 
of 10 percent for left knee patellofemoral syndrome, and 
granted service connection for right TMJ dysfunction and 
assigned an initial noncompensable disability rating.  The 
veteran appealed those determinations.  

In a decision dated in October 2003, the Board denied 
entitlement to service connection for a right ankle disorder.  
In the same decision, the Board reopened and remanded the 
claim of entitlement to service connection for low back 
disability and also remanded the issues of entitlement to an 
increased rating for left knee patellofemoral syndrome and 
entitlement to an initial (compensable) rating for right TMJ 
dysfunction.  

While the case was in remand status, the Appeals Management 
Center Resource Unit (AMCRU) granted service connection for 
herniated nucleus pulposus, L5-S1, with encroachment on the 
spinal canal and assigned a 20 percent rating effective in 
June 1999.  The AMCRU provided the veteran with a copy of the 
rating decision in which it explained that this was a full 
grant of the issue on appeal and with its February 2005 
forwarding letter, the AMCRU provided the veteran with notice 
of his appellate rights as to the assigned rating and 
effective date.  There is no indication that the veteran has 
disagreed with the AMCRU determinations, and no issue 
regarding the veteran's service-connected low back disability 
is before the Board.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) (a notice of disagreement initiates appellate review 
in VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  

As to the remaining claims, the issue of entitlement to an 
increased rating for left knee patellofemoral syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to an initial compensable rating for right TMJ dysfunction; 
he has been told what evidence VA would obtain and what he 
should submit; relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Prior to May 9, 2000, the veteran's service-connected 
right TMJ dysfunction was manifested by 30 to 41 millimeters 
(mm) of inter-incisal opening with pain on opening for more 
than two to three seconds and complaints of occasional 
locking and episodes of pain and painful motion relieved by 
soft diet and hot beverages.  

3.  As of May 9, 2000, the veteran could open the TMJ to 30 
to 35 mm with pain starting at 20 mm.  


CONCLUSIONS OF LAW

1.  From the effective date of the grant of service 
connection through May 8, 2000, the criteria for a 10 percent 
rating for right TMJ dysfunction were met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic 
Code 9905 (2004).  

2.  Effective May 9, 2000, the criteria for a 30 percent 
rating for right TMJ dysfunction have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic 
Code 9905 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Further, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence and the laws and 
regulations related to the claim, and that it notified them 
of the evidence needed by the veteran to prevail on the 
claim.  In addition, by way of the RO's March 2004 letter, VA 
advised the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.

In the March 2004 letter, the RO notified the veteran that he 
could submit evidence showing that his service-connected 
right TMJ dysfunction had increased in severity.  The RO told 
the veteran that this evidence could be a statement from his 
doctor, containing physical and clinical findings, the 
results of any laboratory tests or X-rays, and the dates of 
examinations and tests.  The RO notified the veteran that he 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  
The RO advised that veteran that he should complete and 
return release authorization forms so that VA could request 
treatment information from his private health care providers.  
The RO told the veteran that he could obtain and submit the 
information.  The RO also notified the veteran that he should 
furnish the place and dates of treatment if he had recently 
received treatment at a VA facility or treatment authorized 
by VA.  The RO explained that VA would then obtain the 
reports of such treatment.  In addition, the RO told the 
veteran that he could submit his own statement in which he 
completely described his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by his disability.  

In the March 2004 letter, the RO notified the veteran that VA 
is responsible for getting relevant records from any Federal 
agency and would make reasonable efforts to get relevant 
records not held by a Federal agency.  The RO notified the 
veteran that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them.  The RO told the veteran that it was 
still his responsibility to make sure VA received those 
records.  Elsewhere in the letter, the RO requested that the 
veteran let VA know if there was any other evidence or 
information that he thought would support his claim.  The RO 
requested that the veteran send VA any such evidence or 
information if it was in his possession.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Upon review of the record in its entirety, it is the judgment 
of that Board that during the course of the appeal VA has 
made reasonable efforts to develop the claim and has provided 
the veteran with notice that complies with the requirements 
of the VCAA.  The veteran has had multiple opportunities to 
submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  The Board finds that the 
failure to provide the veteran with all the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
RO determination has not harmed the veteran and that no 
useful purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO had previously obtained the 
veteran's service medical and dental records and, in 
addition, obtained VA treatment records and provided the 
veteran with a VA examination in conjunction with his claim.  
Neither the veteran nor his representative has indicated that 
the veteran has or knows of any additional information or 
evidence that would support his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claim.  The Board finds that no further assistance to the 
veteran is required.  



Background and analysis

The veteran contends that his service-connected right TMJ 
dysfunction should be rated at a compensable level because 
the symptoms and manifestations of it deserve a rating higher 
than he currently has.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The current noncompensable initial evaluation for right TMJ 
dysfunction was assigned under Diagnostic Code 9905, which 
pertains to limited motion of the temporomandibular 
articulation in the inter-incisal range and in the range of 
lateral excursion.  The Board finds that this is the most 
appropriate code for rating the veteran's disability.  The VA 
Rating Schedule contains a number of additional codes that 
provide compensable evaluations for dental and oral 
conditions, but evaluations under these codes involve 
pathology other than temporomandibular joint dysfunction, 
such as loss or nonunion of the mandible, ramus, coronoid 
process, condyloid process, hard palate, or maxilla.  See 
38 C.F.R. § 4.150, Diagnostic Codes 9900 to 9904 and 9906 to 
9916 (2004).  None of these codes is applicable in the 
present case.  

Under Diagnostic Code 9905, inter-incisal motion limited to a 
range from 31 to 40 mm warrants a 10 percent evaluation, from 
21 to 30 mm warrants a 20 percent evaluation, from 11 to 20 
mm warrants a 30 percent evaluation, and from 0 to 10 mm 
warrants a 40 percent evaluation.  Lateral excursion from 0 
to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement are not to be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  

When evaluating musculoskeletal disabiities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
In particular, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It is the intent of the Rating Schedule to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Briefly, the veteran's service dental records show that when 
seen by a Navy dentist in January 1988, the veteran reported 
the right side of his jaw was in constant severe pain, and he 
had been experiencing locking of his right jaw.  After 
examination, the assessment was TMJ dysfunction, and 
medication was prescribed.  At a February 1988 workup by an 
oral surgeon, the veteran reported right TMJ pain with 
clicking for about two months.  On examination, there was a 
click after opening 8 mm, and there was 2 mm deviation to the 
right on opening.  Excursion was 8 mm.  The oral surgeon 
prescribed an occlusal splint, which reportedly relieved the 
symptoms.  At an evaluation in May 1990, the veteran reported 
that he had lost the splint in December 1989 and had had 
occasional partial locking since then.  The service dental 
records contain no further entries.  

As noted earlier, in its October 1999 rating decision, the RO 
granted service connection for TMJ dysfunction, and the 
veteran has disagreed with the assigned noncompensable 
rating.  

At a September 1999 dental examination, the veteran indicated 
that he experienced episodes of pain in the right jaw joint 
approximately six to eight times per year.  He said these 
episodes lasted approximately two to three days and during 
those times he would rate the pain a four or five on a scale 
of ten.  The veteran reported he also experienced clicking in 
the right TMJ, which he both heard and felt, and he indicated 
general soreness in the right angle of the mandible.  He said 
that during acute episodes, he ate a soft diet and drank hot 
beverages, allowing them to sit in the mouth on the right 
side.  

On examination, there was some tenderness to palpation at the 
right angle of the mandible on the right.  The examiner 
stated that he did not detect any significant click, pop, or 
crepitus on opening and closing motions, but said that when 
the veteran opened his mouth, he had deviation of the 
mandible to the right and left sides with more deviation to 
the right.  The veteran had 38 to 41 mm of inter-incisal 
opening, which the examiner said was a normal range of 
motion.  The examiner stated that the veteran was able to 
demonstrate normal lateral excursions.  He reported that the 
veteran did not seem to have any pain with initial opening, 
but did indicate that he experienced pain in the right TMJ 
after his after his mouth was open for more than two or three 
seconds.  The examiner concluded that the veteran appeared to 
have a non-specific intermittent dysfunction of the right TMJ 
of mild to moderate intensity.  

The veteran sought VA dental care in May 2000 reporting that 
two weeks earlier two upper left molars cracked when he was 
biting hard food.  He reported that he then noted increased 
lower right jaw pain, which had continued.  On examination on 
May 9, 2000, there was tenderness to palpation of the lower 
body of the mandible with slight sensitivity over the right 
preauricular area.  There was tenderness in the right 
submandibular area.  The veteran was able to open the TMJ 


to 30 to 35 mm with pain starting at 20 mm.  The dentist 
reported that TMJ X-rays were normal.  After clinical 
examination, the diagnoses were dental caries, periodontitis, 
and pulpitis.  The dentist, who had earlier explained to the 
veteran that most likely he would need to see a private 
dentist, recommended extraction of two teeth.  

The evidence outlined above shows that in September 1999, 
when the veteran by his own description was not experiencing 
a flare-up of his service-connected TMJ dysfunction, his 
inter-incisal motion ranged from 38 to 41 mm, which is at 
least partially within the 31 to 40 mm range required for a 
10 percent rating under Diagnostic Code 9905.  The veteran 
reported periodic flare-ups of pain, and the dentist at the 
September 1999 examination specifically noted pain in the 
right TMJ after the veteran's mouth was open for more than 
two to three seconds.  With such circumstances, application 
of the provisions of 38 C.F.R. § 4.7 and consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.49, allows the 
assignment of a 10 percent rating under Diagnostic Code 9905.  
The Board does not, however, find that the September 1999 
examination supports a higher rating as even with 
consideration of factors of pain, weakness, incoordination 
and fatigability, there is no showing of limitation of inter-
incisal motion that meets or approximates the requirements 
for the next higher 20 percent rating.  In this regard, the 
Board notes that at the September 1999 examination, the 
dentist described the observed range of TMJ motion as normal.  

The Board finds that as of May 9, 2000, when the veteran was 
seen with complaints of continuous right lower jaw pain for 
two weeks, the medical evidence shows an increase in the 
severity of the veteran's right TMJ disability with the 
inter-incisal range of motion from 30 to 35 mm with pain 
starting at 20 mm.  As noted earlier, when evaluating 
musculoskeletal disability on the basis of limitation of 
motion, functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is to 
be considered in the extent of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
In so doing, it is important to remember that such functional 
loss must be supported by adequate 


pathology as well as evidence by the visible behavior of the 
claimant undertaking the motion.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996).  In this case, as of May 9, 2000, 
there is objective medical evidence of pain with opening 
beyond 20 mm, which indicates functional loss due to pain and 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 9905.  The next higher 40 percent rating 
requires limitation of TMJ inter-incisal range to 10 mm or 
less.  This has not been shown or approximated, which 
precludes the assignment of a 40 percent rating.  

Fenderson considerations

The present appeal arises from the initial rating assigned 
following the granting of service connection for right TMJ 
dysfunction.  Consequently, separate ratings known, as 
"staged ratings" are potentially assignable for different 
periods of time as warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As outlined above, the record 
provides two data points for determining the degree of 
disability resulting from TMJ dysfunction during the period 
covered by the service connection award.  The evidence show 
that the contemplated staged ratings may be assigned, with 
the criteria for a 10 percent rating for right TMJ 
dysfunction having been met prior to May 9, 2000, and the 
criteria for a 30 percent rating for right TMJ dysfunction 
having been met from that date.  


ORDER

For the period prior to May 9, 2000, a 10 percent rating for 
right TMJ dysfunction is granted, subject to the law and 
regulations governing payment of monetary benefits.  

A 30 percent rating for right TMJ dysfunction is granted 
effective from May 9, 2000, subject to the law and 
regulations governing payment of monetary benefits.  




REMAND

The remaining issue on appeal is entitlement to an increased 
rating for left knee patellofemoral syndrome, which the 
veteran contends is more disabling than is reflected by the 
currently assigned 10 percent disabling.  

The veteran last received a VA examination for compensation 
and pension purposes that included examination of his left 
knee in 2002.  The Board notes that VA treatment records 
added to the record since the October 2003 remand include the 
veteran's reports of bilateral knee pain but no record shows 
recent clinical examination of the veteran's left knee.  As 
the claim must be remanded for other reasons and evidence 
concerning the current severity of the veteran's service-
connected left knee disability is relevant to his increased 
rating claim, the Board will request that a VA examination be 
accomplished.  

In VA medical records dated in 2004, it has been noted that 
the veteran reports he last worked in 2000 and that he was 
awarded Social Security disability benefits in 2001 because 
of his nervous problems, his back, and his knees.  As any 
Social Security Administration decision regarding disability 
benefits and the medical evidence upon which such decision 
was based is arguably relevant to the veteran's claim, action 
should be taken to obtain those records.  In this regard, the 
Board observes that VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should obtain and associate 
with the claims file VA treatment records 
for the veteran dated from January 2005 
to the present.  

2.  The AMC should contact the Social 
Security Administration and request that 
it provide any decision pertaining to a 
disability determination for the veteran 
along with the medical evidence 
considered in that determination and in 
any determination related to continuation 
of disability benefits.  

3.  Then, the AMC should arrange for VA 
examination of the veteran to determine 
the severity of his service-connected 
left knee patellofemoral syndrome.  All 
indicated studies should be performed.  
The symptoms associated with the service-
connected left knee disability should be 
reported, and range of motion of the knee 
should be reported.  The claims file must 
be provided to the examiner for review of 
pertinent documents and that it was 
available and reviewed should be noted in 
the examination report.  

4.  Thereafter, after completion of any 
additional development warranted by the 
state of the record at that time, the AMC 
should readjudicate the claim of 
entitlement to an increased rating for 
left knee patellofemoral syndrome.  If 
the benefit sought on appeal remains 
denied, the AMC should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the claim should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to the final 
outcome of the appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


